Citation Nr: 0329275	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-13 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
spine strain.

2.  Entitlement to service connection for chronic right ankle 
weakness.

3.  Entitlement to service connection for chronic left ankle 
weakness.

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had verified active military service from 
February 1972 to August 1974.  He has also reported that he 
served in the National Guard from 1986 to 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

When the case was before the Board in November 2000, the 
issues included entitlement to a permanent and total 
disability rating for pension purposes.  The RO has 
subsequently granted that claim, so the issue is no longer 
before the Board.  


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002), 
the United States Court of Veterans Appeals (Court) 
specifically held that 38 U.S.C.A. § 5103(a) as amended by 
the Veterans Claims Assistance Act of 2000 (herein "VCAA"), 
and its implementing VA regulation in 38 C.F.R. § 3.159(b) 
(2002), require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  

In this case, a medical nexus opinion was necessary to make a 
decision on the appellant's claim.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  
While the March and June 2001 VCAA letters from the RO told 
the veteran that nexus evidence was needed to establish 
service connection, it did not tell him who would get such 
evidence.  Actually, the letter may have been misleading 
because it did tell the veteran a few things he needed to 
submit, but made a critical omission by not telling him that 
he had to submit competent medical evidence of a nexus or 
connection between the currently claimed disabilities and 
disease or injury in service.  Consequently, this case must 
be remanded for a nexus opinion.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); see also Charles v. Principi, 16 Vet. App. 370, 
375 (2002).  VA will attempt to obtain such an opinion; 
however, if the opinion is against the claim, it falls to the 
veteran to submit competent medical evidence that his current 
disabilities are connected to service.  

Also, the March 2001 and June 2001 letters each gave the 
veteran 60 days to submit the requested evidence.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In addition to the issues before the Board in November 2000, 
the veteran has appealed for service connection for a left 
knee disorder and diabetes mellitus.  The veteran has 
perfected his appeal of these issues with a notice of 
disagreement after a rating decision and a substantive appeal 
after a statement of the case.  He has requested a hearing on 
the new issues at the RO, but this has apparently not been 
held, as the transcript of such a hearing is not of record.  
Since the veteran has perfected his appeal, these issues also 
will be remanded to the RO for the requested hearing.  
38 C.F.R. § 20.200 (2002); Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a hearing.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO must tell the 
veteran that, in the event that the 
medical opinion requested below is 
against the claim, he must submit 
competent medical evidence of a nexus or 
connection between the claimed current 
disabilities and disease or injury during 
active service.  

3.  The veteran should be scheduled for a 
VA examination of his back, both ankles, 
both knees, and diabetes mellitus.  The 
claims folder should be made available to 
the examiner in connection with the 
examination.  Any X-rays or other tests 
which may be indicated should be 
performed.  The examiner should express an 
opinion as to whether it is as likely as 
not that the veteran has a current back, 
ankle, knee, or diabetic condition which 
had its onset during his military service 
or is related to any incident of such ser-
vice.  An explanation for the opinion 
should be provided.

4.  Thereafter, the RO should readjudicate 
the claims in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

